NO. 12-07-00472-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           §
IN RE: ADOLFO GIOVANNI TIERI,
RELATOR                                                    §    ORIGINAL PROCEEDING

                                                           §

                                         MEMORANDUM OPINION
         On August 13, 2008, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Adolfo Giovanni Tieri as relator. That opinion ordered Respondent, the
Honorable Carole W. Clark, Judge of the 321st Judicial District Court, Smith County, Texas, to
vacate her September 25, 2007 order denying Tieri’s motion to dismiss and for costs under the
UCCJEA and to issue an order granting the motion, dismissing the suit affecting the parent-child
relationship, and relinquishing jurisdiction under the UCCJEA to the State of New Jersey. On
October 20, 2008, Respondent complied with this court’s opinion and order.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed.
                                                                      JAMES T. WORTHEN
                                                                          Chief Justice


Opinion delivered October 22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)